1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
     AMELIA L. BIZZARO
3
     Assistant Federal Public Defender
4    Wisconsin State Bar No. 1045709
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    amelia_bizzaro@fd.org

8    Attorneys for Petitioner Gladys Perez

9
                           UNITED STATES DISTRICT COURT
10
                                  DISTRICT OF NEVADA
11

12   GLADYS PEREZ,                           Case No. 2:14-CV-02087-APG-PAL

13               Petitioner,                 Unopposed Motion for Extension of
                                             Time to File Reply in Support of
14         v.
                                             Motion to Substitute Respondents
15   STATE OF NEVADA,
                                             (First Request)
16               Respondents.                            ORDER
17

18

19

20

21

22

23

24

25

26
1                                   Points and Authorities
2           Petitioner Gladys Perez respectfully asks this Court to enter an Order
3    extending her deadline to file a Reply in support of her Rule 25 Motion to Substitute
4    Respondents by seven days until February 26, 2019. The respondents do not oppose
5    this request.
6           Perez filed her counseled, amended petition on June 13, 2018,1 and the state
7    moved to dismiss it on January 25, 2019.2 Perez filed a Rule 25 Motion to Substitute
8    Respondents on January 28, 2019.3 The state opposed it on February 11, 2019,4
9    making Perez’s Reply due February 19, 2019.5
10          Undersigned counsel was out of the office on February 13 and 14 to argue
11   Hanson v. Baker, in the Ninth Circuit. This Court previously granted Mr. Hanson’s
12   petition based on a due process violation after finding he met the Schlup actual
13   innocence standard. The Warden appealed. In light of Mr. Hanson’s innocence,
14   counsel spent considerable time preparing for the argument. Counsel returned to
15   the office February 15, but will be out of the office on February 18 and part of
16   February 19, 2019.
17          The additional period of time is necessary in order to effectively and
18   thoroughly represent Perez. This motion is not filed for the purposes of delay but in
19   the interests of justice, as well as in the interests of Perez.
20

21

22

23

24          1 ECF No. 27.
            2 ECF No. 34.
25
            3 ECF No. 40.
26          4 ECF No. 84.

            5   See LR 7-2(b) (providing seven days to file a reply after service of the
     response).


                                                   2
1          On February 15, 2019, counsel e-mailed Deputy Attorney General Ashely A.
2    Balducci regarding her requested extension. She responded yesterday that she does
3    not object to this request.
4
           Dated February 19, 2019.
5
                                                  Respectfully submitted,
6

7                                                 RENE L. VALLADARES
                                                  Federal Public Defender
8
                                                  /s/Amelia L. Bizzaro
9
                                                  AMELIA L. BIZZARO
10                                                Assistant Federal Public Defender
11

12                                                IT IS SO ORDERED:

13

14                                                ______________________________
                                                  ANDREW P. GORDON, United States
15                                                District
                                                  UNITEDJudge
                                                           STATES DISTRICT JUDGE
                                                  Dated: February 20, 2019.
16                                                Dated: ________________________
17

18

19

20

21

22

23

24

25

26




                                              3
